[g2017110317414359315721.jpg]

 

Exhibit 10.49

 

 

 

Kenneth W. Lowe

Chairman, Chief Executive Officer and President

 

9721 Sherrill Boulevard

Knoxville, TN  37932

865-560-4328

Ken.Lowe@scrippsnetworks.com

 

July 28, 2017

Lori Hickok

9721 Sherrill Boulevard

Knoxville, Tennessee 37932

Re:Employment Agreement

Dear Lori:

Scripps Networks Interactive, Inc., either directly or through one of its
subsidiaries (the “Company”), agrees to employ you and you agree to accept such
employment upon the following terms and conditions:

1.Term.  Subject to the provisions for earlier termination provided in paragraph
8 below, the term of your employment hereunder shall become effective as of July
1, 2017 and continue until December 31, 2020. Such period shall be referred to
as the “Term,” subject to an earlier termination of your employment pursuant to
this Agreement. The Company shall provide you with at least ninety (90) days’
notice prior to the expiration of the Term if the Company does not intend to
continue to employ you beyond the expiration of the Term. If the Company does
not provide you with such notice and the Company and you do not agree in writing
to renew or extend this Agreement or enter into a new employment agreement upon
the expiration of the Term, the parties agree that, notwithstanding the
expiration of this Agreement, you shall continue to be employed by the Company
under this Agreement on an at-will basis, which means that either you or the
Company may terminate the employment relationship at any time, with or without
Cause or Good Reason or advance notice, subject to the other terms hereof.

2.Duties.  You will be the Executive Vice President, Chief Financial &
Development Officer, reporting to the Chief Executive Officer of the Company
(“Reporting Senior”). You agree as a member of management to devote
substantially all your business time, and apply your best reasonable efforts, to
promote the business and affairs of the Company during your employment. You will
perform such duties and responsibilities commensurate with your position and
title during the Term, and as may be reasonably assigned to you from time to
time by your Reporting Senior. While employed by the Company, you shall not,
without the prior written consent of the Company, render services of a business,
professional or commercial nature either directly or indirectly for any other
person or firm, whether for compensation or otherwise, other than in the
performance of duties naturally inherent to the businesses of the Company and in
furtherance thereof; provided, however, that so long as it does not materially
interfere with the performance of your duties hereunder, you may serve as a
director, trustee or officer of,

 

--------------------------------------------------------------------------------

Lori Hickok

July 1, 2017

Page 2

 

 

or otherwise participate in, educational, welfare, social, religious, civic,
professional or trade organizations. Your principal place of employment shall be
in Knoxville, Tennessee.

3.Compensation.  

(a)Annual Salary.  For all the services rendered by you in any capacity under
this Agreement, the Company agrees to pay you a base salary of $875,000 per year
(“Annual Salary”), less applicable deductions and withholding taxes, in
accordance with the Company’s payroll practices as they may exist from time to
time during the Term. Your Annual Salary may be increased by the Company in
conjunction with your annual performance review conducted pursuant to the
guidelines and procedures of the Company applicable to similarly situated
executives, but in no event shall your Annual Salary decrease from one calendar
year to the next.

(b)Annual Incentive.  During your employment hereunder, you shall be eligible to
participate in the Company’s applicable Annual Incentive Plan, as amended, or
any successor to such plan (the “Annual Incentive Plan”) with a target annual
incentive opportunity of 85% of your Annual Salary as established under
paragraph 3(a) (“Annual Incentive”). The Annual Incentive amount actually paid
shall be based on your attainment, within the range of the minimum and maximum
performance objectives, of strategic and financial goals established for you by
the Company. The Company shall pay to you any Annual Incentive under this
paragraph 3(b) in accordance with the terms and subject to the conditions of the
Annual Incentive Plan.

4.Benefits.  During your employment hereunder, you shall be eligible to
participate in all equity incentive plans of the Company applicable to similarly
situated executives of the Company in accordance with the terms of each
plan.  During your employment hereunder, you shall also be entitled to
participate in any employee retirement, health or welfare benefit plan or
program available to similarly situated executives of the Company, or to the
Company’s employees generally, as such plans and programs may be in effect from
time to time, including, without limitation, profit sharing, savings, estate
preservation and other retirement plans or programs, 401(k), medical, dental,
vision, life insurance, short-term and long-term disability insurance plans,
accidental death and dismemberment protection, travel accident protection, and
all other plans that the Company may have or establish from time to time and in
which you would be entitled to participate under the terms of the applicable
plan for similarly situated executives. This provision is not intended to
reduce, nor shall it have the effect of reducing, any benefit to which you were
entitled as of the effective date of this Agreement. However, this provision
shall not be construed to require the Company to establish any welfare,
compensation or long-term incentive plans, or to prevent the modification or
termination of any plan once established, and no action or inaction with respect
to any plan shall affect this Agreement. You shall be entitled to be reimbursed
by the Company for tax and financial planning up to a maximum net amount of
$10,000 per year, and for the annual membership fees and other dues associated
with one luncheon club.  In addition, the Company shall pay the cost of an
annual “senior executive” physical examination.

 

--------------------------------------------------------------------------------

Lori Hickok

July 1, 2017

Page 3

 

 

5.Business Expenses.  During your employment hereunder, upon delivery of proper
documentation in accordance with the Company’s expense reimbursement policy, the
Company shall reimburse you for reasonable travel and other expenses incurred in
the performance of your duties as are customarily reimbursed to similarly
situated executives of the Company.

6.Non-exclusivity of Rights.  Nothing in this Agreement shall prevent or limit
your continuing or future participation in any plan, program, policy or practice
provided by the Company and for which you may qualify that are provided to any
other similarly situated executives. Amounts that are vested benefits or that
you are otherwise entitled to receive under any plan, policy, practice or
program of or any contract or agreement with the Company at or subsequent to the
date of termination shall be payable in accordance with such plan, policy,
practice or program or contract or agreement except as explicitly modified by
this Agreement.

7.Non-Competition, Confidential Information, Etc.

(a)Non-Competition.  You agree that your employment with the Company is on an
exclusive basis and that, while you are employed by the Company, you will not
engage in any other business activity that would otherwise conflict with your
duties and obligations (including your commitment of substantially all business
time) under this Agreement. You agree that, during the Non-Compete Period (as
defined below), you shall not directly or indirectly engage in or participate as
an owner, partner, stockholder, officer, employee, director, agent of or
consultant for any business competitive with any business of the Company, or for
any customer of the Company, without the prior written consent of the Company;
provided, however, that this provision shall not prevent you from investing as a
less-than-one-percent (1%) stockholder in the securities of any company listed
on a national securities exchange or quoted on an automated quotation system.
The Non-Compete Period shall cover the entire Term as well as twelve (12) months
after your employment with the Company terminates for any reason, or on such
earlier date as you may make the election under paragraph 7(i) (which relates to
your ability to terminate your obligations under this paragraph 7(a) in exchange
for waiving your right to the severance benefits set forth in paragraphs
8(e)(ii) through (viii)).

(b)Confidential Information.  Except as provided in paragraph 7(e)(v), you agree
that, during the Term or at any time thereafter: (i) you shall not use for any
purpose other than the duly authorized business of the Company, or disclose to
any third party, any Confidential Information; and (ii) you will comply with any
and all confidentiality obligations of the Company to a third party, whether
arising under a written agreement or otherwise. “Confidential Information” means
information about the Company and its businesses that is not generally known
outside of the Company, which you learn in connection with your employment with
the Company.  Confidential Information may include, without limitation:  (i) the
Company’s business strategies, plans, policies and processes; (ii) the Company’s
finances, budgets, financial policies and financial projections, including but
not limited to annual sales forecasts and targets and any

 

--------------------------------------------------------------------------------

Lori Hickok

July 1, 2017

Page 4

 

 

computation(s) of the market share; (iii) customized software, marketing tools
and/or supplies that you are provided access to by the Company and/or created;
(iv) the identity and personally identifiable information (e.g., names,
addresses, bank/credit card account numbers, credit histories/reports, social
security numbers and telephone numbers) of the Company’s distribution and
production partners, on-air and digital talent, customers, vendors and/or any
other business contacts, and prospects for any of the foregoing (collectively,
“Business Contacts”); (v) any list(s) of the Company’s Business Contacts; (vi)
the terms and conditions and/or the proposed terms and conditions of the
Company’s contracts with its Business Contacts or any other party and any and
all information about the Company’s negotiations with its Business Contacts or
any other party, including without limitation executed or partially executed
contracts, draft contracts, memoranda of understanding, letters of intent or
other expressions of mutual assent, whether written or oral, as well as term
sheets; (vii) the names and addresses of the Company’s employees; (viii) the
techniques, methods, processes and strategies by which the Company develops,
markets, distributes and/or sells any of its services or products, including
without limitation the Company’s programming, scheduling and marketing
strategies and plans and information about the content of the Company’s
programming; (ix) the Company’s intellectual property rights, including but not
limited to all business methods, trade secrets, inventions, ideas in development
and non-published creative works and the Company’s license agreements for use of
third-party intellectual property; and (x) any and all legal advice, opinions,
work product, communications and strategies.  Information shall not be deemed
Confidential Information that: (y) is or becomes generally available to the
public other than as a result of a disclosure by you or at your direction or by
any other person who directly or indirectly receives such information from you,
or (z) is or becomes available to you on a non-confidential basis from a source
who is entitled to disclose it to you.  Further, in accordance with the Defend
Trade Secrets Act of 2016, 18 U.S.C. § 1833(b),

 

(i)

you shall not be held criminally or civilly liable under any federal or state
trade secret law for the disclosure of a trade secret that is made in confidence
to a federal, state or local government official or to an attorney solely for
the purpose of reporting or investigating a suspected violation of law;  

 

(ii)

you shall not be held criminally or civilly liable under any federal or state
trade secret law for the disclosure of a trade secret that is made in a
complaint or other document filed in a lawsuit or other proceeding, if such
filing is made under seal; and

 

(iii)

if you file a lawsuit for retaliation by an employer for reporting a suspected
violation of law, you may disclose a trade secret to your attorney and use the
trade secret information in the court proceeding, provided that you file any
document containing the trade secret under seal and do not disclose the trade
secret other than pursuant to court order.

(c)No Solicitation or Interference.  You agree that, during the Non-Compete
Period, no matter how the Term ends, you shall not, directly or indirectly: (i)
employ or solicit the employment of any person who is then or has been within
six (6) months prior thereto, an

 

--------------------------------------------------------------------------------

Lori Hickok

July 1, 2017

Page 5

 

 

employee, independent contractor or consultant of the Company; or (ii) interfere
with, disturb or interrupt the relationships (whether or not such relationships
have been reduced to formal contracts) of the Company with any of its Business
Contacts.

(d)Ownership of Works.  The results and proceeds of your services under this
Agreement, including, without limitation, any works of authorship resulting from
your services to the Company during your employment with the Company and any
works in progress resulting from such services, shall be works-made-for-hire and
the Company shall be deemed the sole owner throughout the universe of any and
all rights of every nature in such works, whether such rights are now known or
hereafter defined or discovered, with the right to use the works in perpetuity
in any manner the Company determines in its sole discretion without any further
payment to you. If, for any reason, any of such results and proceeds are not
legally deemed a work-made-for-hire and/or there are any rights in such results
and proceeds that do not accrue to the Company under the preceding sentence,
then you hereby irrevocably assign and agree to assign to the Company any and
all of your right, title and interest thereto, including, without limitation,
any and all copyrights, patents, trade secrets, trademarks and/or other rights
of every nature in the work, whether now known or hereafter defined or
discovered, and the Company shall have the right to use the work in perpetuity
throughout the universe in any manner the Company determines in its sole
discretion without any further payment to you. To the extent permitted by
applicable law, this assignment of rights includes an assignment of any and all
rights of paternity and integrity, including any rights that may be known as
“moral rights,” “artist’s rights” or “droit moral.”  You shall, as may be
requested by the Company from time to time, do any and all things that the
Company may deem useful or desirable to establish or document the Company’s
rights in any such results and proceeds, including, without limitation, the
execution of appropriate copyright, trademark and/or patent applications,
assignments or similar documents and, if you are unavailable or unwilling to
execute such documents, you hereby irrevocably designate your Reporting Senior
or his/her designee as your attorney-in-fact with the power to execute such
documents on your behalf.  To the extent you have any rights in the results and
proceeds of your services under this Agreement that cannot be assigned as
described above, you unconditionally and irrevocably waive the enforcement of
such rights. This paragraph 7(d) is subject to, and does not limit, restrict, or
constitute a waiver by the Company of any ownership rights to which the Company
may be entitled by operation of law by virtue of being your employer.

(e)Litigation.

 

(i)

You acknowledge and agree that in accordance with the Company’s Code of Ethics,
during your employment with the Company, you will disclose to the Company in
writing any concern you may have regarding any conduct involving the Company
that you have any reason to believe may be unlawful, unethical or otherwise
inappropriate, including without limitation conduct in violation of the
Securities Act of 1933, the Securities Exchange Act of 1934, the Sarbanes-Oxley
Act of 2002, the Dodd-Frank Wall Street Reform and Consumer Protection Act, the
Foreign Corrupt Practices Act or the False Claims Act.  For the avoidance of
doubt, your disclosures

 

--------------------------------------------------------------------------------

Lori Hickok

July 1, 2017

Page 6

 

 

 

as required by this paragraph shall not limit your ability to communicate with
any Government Agency as outlined in paragraph 7(e)(v) below.

 

(ii)

You further agree that, during the Term, for one (1) year thereafter and, if
longer, during the pendency of any litigation or other proceeding, and except as
may be required by law or legal process or in those situations identified in
paragraph 7(e)(v) below: (x) you shall not communicate with anyone (other than
your own attorneys and tax advisors), except to the extent necessary in the
performance of your duties under this Agreement, with respect to the facts or
subject matter of any pending or potential litigation, or regulatory or
administrative proceeding involving the Company, other than any litigation or
other proceeding in which you are a party-in-opposition, without giving prior
notice to the Company’s Chief Ethics and Compliance Officer; and (y) you shall
not provide any information or documents in response to another party’s attempts
to obtain information or documents from you with respect to such matter, either
through formal legal process such as a subpoena or by informal means such as
interviews, without giving prior notice to the Company’s Chief Ethics and
Compliance Officer.

 

(iii)

You agree to cooperate with the Company and its attorneys, both during
employment and during the five (5)-year period following termination of your
employment, in connection with any litigation or other proceeding arising out of
or relating to matters in which you were involved prior to the termination of
your employment. Your cooperation shall include, without limitation, providing
assistance to the Company’s counsel, experts or consultants, and providing
truthful testimony in pretrial and trial or hearing proceedings. In the event
that your cooperation is requested after the termination of your employment, the
Company will: (x) seek to minimize interruptions to your schedule to the extent
consistent with its interests in the matter; and (y) reimburse you for all
reasonable and appropriate out-of-pocket expenses actually incurred by you in
connection with such cooperation upon reasonable substantiation of such
expenses.

 

(iv)

Except as required by law or legal process or in those situations identified in
paragraph 7(e)(v) below, you agree that you will not testify (x) in any lawsuit
or other proceeding that directly or indirectly involves the Company that was
not filed by you, or (y) if your testimony may create the impression that such
testimony is endorsed or approved by the Company. If you are contacted by any
person or entity and asked to testify in any proceeding, except as otherwise
provided in paragraph 7(e)(v) and to the maximum extent permitted by law, you
shall promptly notify the Company’s Chief Ethics and Compliance Officer that you
have been so contacted, and in no event shall such notice be delivered to the
Company’s Chief Ethics and Compliance Officer later than two (2) days after the
initial contact.  All attorney-client and other privileges belong to the
Company, and you are not permitted to waive any such privileges unless expressly
authorized in writing by the Company’s Chief Ethics and Compliance Officer.

 

--------------------------------------------------------------------------------

Lori Hickok

July 1, 2017

Page 7

 

 

 

(v)

This Agreement does not limit or interfere with your right, without notice to or
authorization of the Company, to communicate in good faith with any Government
Agency (x) to report a possible violation of law, (y) to participate in any
investigation or proceeding that may be conducted by any Government Agency,
including by providing documents or other information, or (z) to file a charge
or complaint with a Government Agency.  As used in this Agreement, “Government
Agency” shall mean the Equal Employment Opportunity Commission, the National
Labor Relations Board, the Occupational Safety and Health Administration, the
Financial Industry Regulatory Authority, the U.S. Securities and Exchange
Commission, any other self-regulatory organization or any other federal, state
or local governmental agency or commission.

(f)Return of Property.  All documents, data, recordings or other property,
whether tangible or intangible, including all information stored in electronic
form, obtained or prepared by or for you and utilized by you in the course of
your employment with the Company shall remain the exclusive property of the
Company. In the event of the termination of your employment for any reason, the
Company reserves the right, to the extent permitted by law and in addition to
any other remedy the Company may have, to deduct from any monies otherwise
payable to you the following: (i) all amounts you may directly owe to the
Company at the time of or subsequent to the termination of your employment with
the Company; and (ii) the reasonable value of the Company property that you
retain in your possession after the termination of your employment with the
Company. In the event that the law of any state or other jurisdiction requires
the consent of an employee for such deductions, this Agreement shall serve as
such consent.

(g)Non-Disparagement.  During the Non-Compete Period, except to the extent
permitted by paragraph 7(e)(v) you shall not make, nor cause anyone else to make
or cause on your behalf, any public disparaging or derogatory statements or
comments regarding the Company, or its officers or directors; likewise, the
Company’s officers will not make, nor cause anyone else to make, any public
disparaging or derogatory statements or comments regarding you.

(h)Injunctive Relief.  The Company has entered into this Agreement in order to
obtain the benefit of your unique skills, talent and experience. You and the
Company acknowledge and agree that your violation of one or all of paragraphs
7(a) through (g) of this Agreement will result in irreparable damage to the
Company, and accordingly the Company may obtain injunctive and other equitable
relief for any breach or threatened breach of such paragraphs, in addition to
any other remedies available to the Company.

(i)Survival; Modification of Terms.  The rights and obligations set forth under
paragraphs 7(a) through (i) shall remain in full force and effect for the entire
period provided therein notwithstanding the termination of your employment under
this Agreement for any reason or the expiration of the Term; provided, however,
that your obligations under paragraph 7(a) (but not under any other provision of
this Agreement) shall cease if you terminate your employment for Good Reason or
the Company terminates

 

--------------------------------------------------------------------------------

Lori Hickok

July 1, 2017

Page 8

 

 

your employment without Cause and you notify the Company in writing, prior to
the Company's payment of any severance benefits in accordance with paragraph
8(e)(ii) through (viii), that you have elected to waive your right to receive
the severance benefits set forth in paragraphs 8(e)(ii) through (viii). You and
the Company agree that the restrictions and remedies contained in paragraphs
7(a) through (h) are reasonable and that it is your intention and the intention
of the Company that such restrictions and remedies shall be enforceable to the
fullest extent permissible by law. If a court of competent jurisdiction shall
find that any such restriction or remedy is unenforceable but would be
enforceable if some part were deleted or the period or area of application
reduced, then such restriction or remedy shall apply with the modification
necessary to make it enforceable.  For the avoidance of doubt, and without
limiting the generality of the foregoing, you will be required to waive your
rights to receive the severance benefits set forth in paragraphs 8(e)(ii)
through (viii) if you wish to be released from paragraph 7(a).

8.Termination.  

(a)Termination for Cause.  The Company may, at its option, terminate your
employment under this Agreement for Cause and thereafter shall have no
obligations under this Agreement, including, without limitation, any obligation
to pay Annual Salary, Annual Incentive or provide benefits, excluding any and
all earned and/or vested compensation and/or benefits. “Cause” shall mean
exclusively: (i) embezzlement, fraud or other conduct that would constitute a
felony (other than traffic-related citations); (ii) willful unauthorized
disclosure of Confidential Information; (iii) your material breach of this
Agreement; (iv) your gross misconduct or gross neglect in the performance of
your duties hereunder; (v) your willful failure to cooperate with a bona fide
internal investigation or investigation by regulatory or law enforcement
authorities, after being instructed by the Company to cooperate, or the willful
destruction or failure to preserve documents or other material reasonably known
to be relevant to such an investigation, or the willful inducement of others to
fail to cooperate or to destroy or fail to produce documents or other material;
or (vi) your willful and material violation of the Company’s written conduct
policies, including but not limited to the Company’s Code of Ethics. The Company
will give you written notice prior to terminating your employment pursuant to
(iii), (iv), (v), or (vi), of this paragraph 8(a), setting forth the nature of
any alleged failure, breach or refusal in reasonable detail and the conduct
required to cure. Except for a failure, breach or refusal which, by its nature,
cannot reasonably be expected to be cured, you shall have twenty (20) business
days from the giving of such notice within which to cure any failure, breach or
refusal under (iii), (iv), (v), or (vi) of this paragraph 8(a); provided,
however, that if the Company reasonably expects irreparable injury from a delay
of twenty (20) business days, the Company may give you notice of such shorter
period within which to cure as is reasonable under the circumstances.

(b)Good Reason Termination.  You may terminate your employment under this
Agreement for Good Reason at any time by written notice to the Company in
accordance with paragraph 13. “Good Reason” shall mean exclusively the following
events, should one or more of them occur without your consent (other than in
connection with the termination

 

--------------------------------------------------------------------------------

Lori Hickok

July 1, 2017

Page 9

 

 

or suspension of your employment or duties for Cause or in connection with your
Disability): (i) a material diminution in your Annual Salary or Annual Incentive
opportunity; (ii) a material diminution in your authority, duties or
responsibilities; (iii) a material diminution in the authority, duties or
responsibilities of the supervisor to whom you are required to report; (iv) a
requirement that you report to someone else other than your Reporting Senior or
any similar position then in effect, which requirement results in a material
change in your reporting structure; (v) a material diminution in the budget over
which you retain authority (except for good-faith budget adjustments
necessitated by the legitimate business needs of the Company); (vi) a material
change in geographic location at which you must perform services under this
Agreement from the Company's offices at which you were principally employed; or
(vii) any other action or inaction that constitutes a material breach by the
Company of the terms of this Agreement. Notwithstanding the foregoing, no event
described above shall constitute Good Reason unless: (1) you give notice of
termination for Good Reason to the Company in accordance with paragraph 13
specifying the condition or event relied upon for such termination within ninety
(90) calendar days after the initial existence of such event; (2) the Company
fails to cure the condition or event constituting Good Reason within thirty (30)
calendar days after receipt of such notice; and (3) you actually terminate
employment within sixty (60) calendar days after delivering such notice.

(c)Termination Without Cause or for Disability.  The Company may terminate your
employment under this Agreement without Cause or for “Disability” (defined by
reference to the employee long-term disability plan of the Company that covers
you) at any time by written notice to you in accordance with paragraph 13 at
least thirty (30) days prior to the date of such termination. Termination
without Cause shall include, without limitation, the involuntary termination of
your employment without Cause upon or after the expiration of the Term as set
forth in paragraph 1 above.

(d)Termination as a Result of Death.  Your employment with the Company shall
terminate in the event of your death.

(e)Termination Payments/Benefits.  Subject to paragraph 7 and paragraph 9, and
pursuant to the terms, and subject to the conditions, of the Company’s Executive
Severance Plan (including the payment schedule provisions thereof), in the event
that your employment terminates under paragraphs 8(b), (c) or (d), you (or your
estate or legal representative, if applicable) shall thereafter receive no less
than the following benefits (in each case less applicable deductions and
withholding taxes), which (for the avoidance of doubt) are the severance
benefits stipulated by the Company’s Executive Severance Plan in existence as of
the date above:  

 

(i)

Accrued Benefits:  The portion of your Annual Salary earned, but not yet paid,
through your Date of Termination; any Annual Incentive earned, but not yet paid,
for a completed fiscal year preceding the Date of Termination; and any accrued
paid time off through your Date of Termination, to the extent not yet used or
paid (collectively, the “Accrued Benefits”). The Accrued Benefits shall be paid
in a single lump sum

 

--------------------------------------------------------------------------------

Lori Hickok

July 1, 2017

Page 10

 

 

 

within 30 calendar days after your Date of Termination, or as otherwise may be
provided in a valid deferral election made pursuant to the terms of the
Company’s deferred compensation plan.

 

(ii)

Prorated Annual Incentive.  A prorated Annual Incentive, which shall be in lieu
of any annual incentive that you would have otherwise been entitled to receive
under the terms of the Annual Incentive Plan covering you for the fiscal year
during which your Date of Termination occurs.

 

(iii)

Severance Payment.  As additional severance (and not in lieu of any incentive
compensation for the fiscal year in which your Date of Termination occurs), a
severance payment equal to 1.5 times the sum of your Annual Salary and Annual
Incentive. The severance shall be paid in a single lump sum within 20 calendar
days after the Release Deadline.

 

(iv)

Health Care Coverage. A lump-sum cash payment equal to 18 times the monthly
premiums based on the level of coverage in effect for you (e.g., PPO or low/high
HSA, employee only or family coverage) on the Date of Termination.  

 

(v)

Life Insurance.  The Company shall take all steps reasonably necessary to
continue the life insurance coverage applicable to you on your Date of
Termination (and if the policy cannot be continued in its then-current form, the
Company shall exercise any required conversion features to continue the policy),
at no cost to you, for 1.5 years following your Date of Termination.  The amount
of such coverage will be reduced by the amount of life insurance coverage
furnished to you at no cost by a third-party employer.

 

(vi)

Financial Planning.  A net amount of $10,000, which is intended to cover the
approximate cost of financial planning services for you for a period of one year
after your Date of Termination. This financial planning stipend shall be paid in
a single lump sum within 20 calendar days after the Release Deadline.

 

(vii)

Outplacement.  The Company shall, at its sole expense as incurred, provide you
with outplacement services from a recognized outplacement service provider for
twelve (12) months, the scope of such services to be determined in the sole
discretion of the Company.

 

(viii)

Pension Enhancement. If, as of your date of termination, you have not yet
attained both age 55 and at least 10 “years of service” as defined in the
Executive Supplemental Retirement Plan (the “SERP”), then, regardless of any
provision in the SERP or the Executive Severance Plan to the contrary, you shall
receive a “Pension Enhancement”, payable in a lump sum within 20 calendar days
after the Release Deadline, that is intended to provide you with all retirement
benefits that would have been available to you if your employment had terminated
after you attained both age 55 and 10 years of service. The “Pension
Enhancement” will be calculated as follows:

 

--------------------------------------------------------------------------------

Lori Hickok

July 1, 2017

Page 11

 

 

 

the excess, if any, of (1) the actuarial equivalent of the benefit under the
Scripps Networks Interactive Pension Plan or its successor (the “Pension Plan”)
and the Scripps Networks Interactive, Inc. Supplemental Executive Retirement
Plan or its successor (the “SERP”) (utilizing actuarial assumptions and factors
no less favorable to you than the most favorable of those in effect under the
Pension Plan for computing lump sum benefit payments at any time during the
Term) that you would have received under the terms of those plans as in effect
on January 1, 2012, or if more favorable to you, on your termination of
employment, if your employment had continued for a number of years (or fractions
thereof) in the period commencing on the day immediately following your date of
termination and ending on the date that you would have attained both age 55 with
at least 10 “years of service” (within the meaning of the SERP as in effect on
January 1, 2012), assuming for this purpose that: (x) your age and vesting
service (but not your benefits service) is increased by the number of years that
you are deemed to be so employed, and (y) the rate of base salary and bonus for
each year that you are deemed to be so employed shall be determined by reference
to your Annual Salary and Annual Incentive, over (2) the actuarial equivalent of
your actual benefit, if any, under the Pension Plan and the SERP (utilizing
actuarial assumptions and factors no less favorable to you than the most
favorable of those in effect under the Pension Plan for computing lump sum
benefit payments at any time during the Term) as of your date of termination.
The pension enhancement benefits set forth in this paragraph 8(e)(iii) shall be
payable to you upon a qualified termination that occurs prior to your 55th
birthday, notwithstanding any earlier expiration of the Term of this
Agreement.  

(f)Termination of Benefits.  Notwithstanding anything in this Agreement to the
contrary (except as otherwise provided in paragraph 8(e) with respect to health
care benefits, life insurance and financial planning and outplacement services),
participation in all Company benefit plans and programs will terminate upon the
termination of your employment except to the extent otherwise expressly provided
in such plans or programs and subject to any vested rights you may have under
the terms of such plans or programs.

(g)Resignation From Official Positions.  If your employment with the Company
terminates for any reason, you shall be deemed to have resigned at that time
from any and all officer or director positions that you may have held with the
Company and all board seats or other positions in other entities you held on
behalf of the Company. If, for any reason, this paragraph 8(g) is deemed
insufficient to effectuate such resignation, you agree to execute, upon the
request of the Company, any documents or instruments that the Company may deem
necessary or desirable to effectuate such resignation or resignations, and you
hereby authorize the Corporate Secretary to execute any such documents or
instruments as your attorney-in-fact.

9.Severance Contingent on Release.  Any severance benefits to be provided under
the Company’s Executive Severance Plan, as described in paragraphs 8(e)(ii)
through (viii) shall be provided only if you (or in the case of your death or
Disability, your legal representative, if applicable) execute and do not later
revoke or materially violate a release

 

--------------------------------------------------------------------------------

Lori Hickok

July 1, 2017

Page 12

 

 

of claims in the form of that certain Form of Release attached to the Company’s
Executive Severance Plan (with such changes as the Company may determine to be
required or reasonably advisable in order to make the release enforceable and
otherwise compliant with applicable law) (the “Release”).  The Release must be
executed by you and become effective and irrevocable in accordance with its
terms no later than the deadline specified at the time of the termination of
your employment (the “Release Period”).  In the event that the Release Period
commences in one calendar year and ends in a second calendar year, the payment
of the severance benefits set forth in paragraphs 8(e)(ii) through (viii) shall,
to the extent required to comply with Section 409A of the Internal Revenue Code,
be paid in the second calendar year, or such later date as may be required by
paragraph 20.    

10.Change in Control Protections.  You shall be included in and covered by the
Company’s Executive Change in Control Plan (the "CIC Plan"), which is
incorporated herein by reference. Your Termination Pay Multiple, as defined in
the CIC Plan, will be at least “2”.  In the event that the CIC Plan is
terminated prior to the termination of your employment or during the Term you
are excluded therefrom for any reason, the Company agrees to promptly amend this
Agreement so that you are similarly covered and eligible for the same benefits
and protection thereunder.

11.Company’s Policies.  You agree that, during your employment hereunder, you
will comply in all material respects with all of the Company’s written conduct
policies, including, but not limited to, the Company’s Code of Ethics.

12.Indemnification; Liability Insurance.  If you are made a party to, are
threatened to be made a party to, receive any legal process in, or receive any
discovery request or request for information in connection with, any action,
suit or proceeding, whether civil, criminal, administrative or investigative (a
“Proceeding”), by reason of the fact that you were an officer, director,
employee, or agent of the Company, or were serving at the request of or on
behalf of the Company, the Company shall indemnify and hold you harmless to the
fullest extent permitted or authorized by the Company’s Articles of
Incorporation or Code of Regulations or, if greater, by the laws of the State of
Tennessee, against all costs, expenses, liabilities and losses you incur in
connection therewith. Such indemnification shall continue even if you have
ceased to be an officer, director, employee or agent of the Company, and shall
inure to the benefit of your heirs, executors and administrators. The Company
shall reimburse you for all costs and expenses you incur in connection with any
Proceeding within twenty (20) business days after receipt by the Company of a
written request for such reimbursement and appropriate documentation associated
with such expenses. In addition, the Company agrees to maintain a director’s and
officer’s liability insurance policy or policies covering you at a level and on
terms and conditions no less favorable than the Company provides its directors
and senior-level officers currently (subject to any future improvement in such
terms and conditions), until such time as legal or regulatory actions against
you are no longer permitted by law.

13.Notices.  All notices under this Agreement must be given in writing, by
personal delivery or by registered mail, return receipt requested and postage
prepaid, if to you, to the

 

--------------------------------------------------------------------------------

Lori Hickok

July 1, 2017

Page 13

 

 

address shown on this Agreement (or any other address designated in writing by
you), with a copy to any other person you designate in writing, and, if to the
Company, to your Reporting Senior to the address shown on this Agreement (or any
other address designated in writing by the Company), with a copy, to the
attention of the Company’s Chief Human Resources Officer.  Any notice given by
mail shall be deemed to have been given three (3) days following such mailing.

14.Assignment.  This is an agreement for the performance of personal services by
you and may not be assigned by you, without the prior written consent of the
Company, other than by will or the laws of descent and distribution. This
Agreement shall inure to the benefit of and be enforceable by your legal
representatives. This Agreement shall inure to the benefit of and be binding
upon the Company and its successors and assigns. Except as provided in the
immediately following sentence, this Agreement shall not be assignable by the
Company without your prior written consent. The Company may assign this
Agreement to any successor (whether direct or indirect, by purchase, merger,
consolidation or otherwise) to all or substantially all of the business and/or
assets of the Company, provided that the Company requires such successor to
assume expressly and agree to perform this Agreement in the same manner and to
the same extent that the Company would be required to perform if no such
succession had taken place.

15.Governing Law and Venue.  This Agreement shall be governed by, and construed
in accordance with, the laws of the State of Tennessee without reference to its
choice of law principles.  Further, the parties agree that any matter arising
out of or relating to this Agreement shall be subject to the sole and exclusive
jurisdiction and venue of a state or federal court sitting in Knox County,
Tennessee, and you hereby waive any objection that you might have now or
hereafter with respect to jurisdiction, venue or forum.

16.No Implied Contract.  Nothing contained in this Agreement shall be construed
to impose any obligation on the Company or you to renew this Agreement or any
portion thereof. The parties intend to be bound only upon execution of a written
agreement and no negotiation, exchange of draft or partial performance shall be
deemed to imply an agreement. Neither the continuation of employment nor any
other conduct shall be deemed to imply a continuing agreement upon the
expiration of the Term.  

17.Entire Understanding.  Except where specifically stated otherwise herein,
this Agreement contains the entire understanding of the parties hereto relating
to the subject matter contained in this Agreement, and can be changed only by a
writing signed by both parties.  

18.Void Provisions.  If any provision of this Agreement, as applied to either
party or to any circumstances, shall be found by a court of competent
jurisdiction to be unenforceable but would be enforceable if some part were
deleted or the period or area of application were reduced, then such provision
shall apply with the modification necessary to make it enforceable, and any
unenforceability shall in no way affect any other provision of this Agreement or
the validity or enforceability of this Agreement.

 

--------------------------------------------------------------------------------

Lori Hickok

July 1, 2017

Page 14

 

 

19.Deductions and Withholdings.  All amounts payable under this Agreement shall
be paid less deductions and income and payroll tax withholdings as may be
required under applicable law.

20.Section 409A of the Code.  It is the Company’s intent that this Agreement be
exempt from the application of, or otherwise comply with, the requirements of
Section 409A of the Internal Revenue Code.   In particular, any expense eligible
for reimbursement must be incurred, or any entitlement to a benefit must be
used, during the Term (or the applicable expense reimbursement or benefit
continuation period provided in this Agreement). The amount of the reimbursable
expense or benefit to which you are entitled during a calendar year will not
affect the amount to be provided in any other calendar year, and your right to
receive the reimbursement or benefit is not subject to liquidation or exchange
for another benefit. Provided the requisite documentation is submitted, the
Company will reimburse the eligible expenses on or before the last day of the
calendar year following the calendar year in which the expense was
incurred.  Any payments and benefits provided pursuant to paragraph 8 shall be
subject to the applicable provisions regarding Section 409A of the Internal
Revenue Code set forth in Section 21 of the Executive Severance Plan.

If the foregoing correctly sets forth our understanding, please sign, date and
return an original executed copy to me for our records.

Sincerely yours,

SCRIPPS NETWORKS INTERACTIVE, INC.

 

 

/s/ Kenneth W. Lowe

Kenneth W. Lowe

Chairman, Chief Executive Officer and President

 

ACCEPTED AND AGREED:

 

/s/ Lori Hickok

Lori Hickok

 

Dated:  

7/28/17

 

 

 